Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Shirley Troutman, A.J.), entered April 28, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to review the determination denying petitioner’s application for parole release.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Pigott, Jr., PJ., Pine, Scudder, Gorski and Hayes, JJ.